IN THE SUPREME COURT OF THE STATE OF NEVADA


                   THE STATE OF NEVADA,                                  No. 82330
                   Appellant,
                   vs.                                                            FILED
                   MARCUS PARIS,
                   Respondent.                                                    DEC 1 7 2021
                                                                               ELIZABETH A. BROWN
                                                                             CLERK OF SUPREME COURT
                                        ORDER DISMISSING APPEAL              BY
                                                                                   DEPUTY CLERK

                               This is an appeal by the State from a district court order
                   granting in part a pretrial petition for a writ of habeas corpus. Eighth
                   Judicial District Court, Clark County; Jerry A. Wiese, Judge. Because it
                   appeared that a judgment of conviction had been entered and rendered the
                   appeal moot, this court directed the State to show cause why the appeal
                   should not be dismissed as moot. The State has responded and concedes
                   that the appeal is moot and asks this court to dismiss the appeal. Because
                   the appeal is moot, see Personhood Nev. v. Bristol, 126 Nev. 599, 602, 245
                   P.3d 572, 574 (2010) (holding that an appeal becomes moot when a live
                   controversy no longer exists), we
                               ORDER this appeal DISMISSED.'



                                                                 C.J.
                                           Hardesty


                                                                                          Sr.J.
                   Herndon                                  Gibbonl




                         'The Honorable Mark Gibbons, Senior Justice, participated in the
                   decision of this matter under a general order of assignment.
SUPREME COURT
     OF
   NEVADA

             4W.
                                                                                  41 -359sCo
(01 1•947A
                              cc:   Hon. Jerry A. Wiese, District Judge
                                    Attorney General/Carson City
                                    Clark County District Attorney
                                    Clark County Public Defender
                                    Eighth District Court Clerk




SUPREW COURT
        OF
     NEVADA
                                                                  2
40i 1947A    .4eirla


                       -'s•